Citation Nr: 1510865	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  12-18 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include whether the Veteran was a prisoner of war (POW).


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran had service in the Philippine Commonwealth Army from September 1, 1941, to April 8, 1942, with the recognized Guerillas from November 9, 1942 to September 7, 1945, and with the Regular Philippine Army from September 8, 1945, to February 6, 1946.  He died on May [redacted], 1994.  The appellant is his surviving spouse.

This claim comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 letter of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the appellants claim.  

The Board notes that the claim for service connection for the cause of the Veteran's death was previously denied in March 2003.  However, new and material evidence relevant to the claim was submitted within the appeal period of the March 2003 rating decision, specifically the September 2003 submission of a copy of an affidavit from the Veteran's comrades.  As such, the Board is considering the issue of entitlement to service connection for the Veteran's cause of death on the merits.  38 C.F.R. § 3.156(b).

The Board further notes that in a February 2012 administrative decision that was co-signed by the Director, Compensation and Pension Service, the RO found that the Veteran was not a prisoner of war of the Japanese Imperial Government during World War II.  


FINDINGS OF FACT

1.  The most probative and persuasive evidence indicates the Veteran was not a POW.

2.  The Veteran died on May [redacted], 1994 from a cerebrovascular accident.   

3.  At the time of death, the Veteran was not service-connected for any disability. 

4.  There is no competent evidence showing the Veteran's death was due to a disability of service origin.


CONCLUSIONS OF LAW

1.  The requirements to establish entitlement to recognition as a former prisoner of war for VA purposes have not been met.  38 U.S.C.A. § 101(32) (West 2014); 38 C.F.R. § 3.1(y) (2014).

2.  The criteria for establishing service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veteran's Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  Here, VCAA notice was provided in letters sent to the appellant in October 2008 and October 2013.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The claim was readjudicated in the November 2013 supplemental statement of the case (SSOC). 

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant including information from the National Personnel Records Center (NPRC), a prisoner of war questionnaire, and service records relating to the Veteran's enlistment and incidents of his service.  

In December 2013 the appellant reported that she had no further evidence to submit in support of her claim.  Thus, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the appellant's claim, and no further assistance to develop evidence is required.


II.  Analysis

In March 2003 the RO issued a rating decision denying service connection for the cause of the Veteran's death and a letter denying entitlement to death pension benefits.  In September 2003, the appellant submitted a notice of disagreement as to the death pension benefits issue only and an affidavit from the Veteran's comrades alleging that the Veteran had been a prisoner of war.  Subsequently, in July 2008, the appellant filed a request to reopen the claim for service connection for the service-connected death benefits based on the Veteran's alleged prisoner of war status.  The RO denied her claim to reopen that issue by letter dated in June 2009.  After receiving the appellant's October 2009 notice of disagreement, the RO issued a statement of the case (SOC) in March 2012 reopening and denying the issue of service connection for the Veteran's cause of death.  After requesting and being granted an extension, in July 2012 the appellant submitted a substantive appeal. 

The RO adjudicated the issue of the Veteran's prisoner of war status in a separate appeal stream, despite her claim for service-connected death benefits in 2008 clearly reflecting her contention that such benefits were warranted due to the Veteran's claimed POW status.  A rating decision was issued in February 2012, and the RO construed the July 2012 substantive appeal as a notice of disagreement with that determination.  The RO issued an SOC in December 2013 continuing to deny prisoner of war status, and in February 2014 the appellant submitted a letter in    lieu of a substantive appeal form.  However, as the question of POW status is intertwined with the claim for service-connected death benefits, the Board is considering the issues together.

A. Prisoner of War Status

The term "former prisoner of war" means a person who, while serving in the active military, naval or air service, was forcibly detained or interned in the line of duty   by an enemy or foreign government, the agents of either, or a hostile force.  38 U.S.C.A. § 101(32) (West 2014); 38 C.F.R. § 3.1(y) (2014).

VA shall accept the findings of the appropriate service department that a person  was a prisoner of war during a period of war, unless a reasonable basis exists for questioning it.  Such findings shall be accepted only when detention or internment is by an enemy government or its agents.  38 C.F.R. § 3.1(y)(1) (2014).

In all other situations, including those in which VA cannot accept service department findings, to be considered a former prisoner of war, a serviceperson must have been forcibly detained or interned under circumstances comparable to those under which persons generally have been forcibly detained or interned by enemy governments during periods of war.  Such circumstances include, but are  not limited to, physical hardships or abuse, psychological hardships or abuse, malnutrition and unsanitary conditions.  Each individual member of a particular group of detainees or internees shall, in the absence of evidence to the contrary, be considered to have experienced the same circumstances as those experienced by the group.  38 C.F.R. § 3.1(y)(2)(i) (2014).

The Director of Compensation and Pension Services shall approve all RO determinations establishing or denying prisoner of war status, with the exception of those service department determinations accepted under paragraph (y)(1) cited above.  38 C.F.R. § 3.1(y)(3) (2014).

The term "hostile force" means any entity other than an enemy of foreign government or the agents of either whose actions are taken to further or enhance anti-American military, political or economic objectives or views, or attempt to embarrass the United States.  38 C.F.R. § 3.1(y)(5) (2014).

The appellant alleges that the Veteran was a prisoner of war.  In support of her assertion, the appellant has submitted a copy of an affidavit from the Veteran in which he alleges having surrendered as a prisoner of war on April 9, 1942, and being released from confinement on August 31, 1942.  Additionally, the appellant submitted a joint affidavit from E.P.E. and E.C., in which they assert that all three of them were held prisoner by the Japanese during World War II and were released together on September 1, 1942.  

After a careful review of the evidence, the Board finds that the most probative and persuasive evidence is against a finding that the Veteran was a prisoner of war. 

In a July 2011 letter from the NPRC, it was asserted that while the Veteran did make a claim with the War Claims Commission (WCC) to acquire prisoner of war status, the WCC denied his claim.  The NPRC abided that decision.  While the VA is not bound by a finding of a service department that a veteran did not have prisoner of war status, the Board finds that the WCC and NPRC findings are more persuasive and probative than photocopies of affidavits from the Veteran, E.P.E. and E.C., when neither E.P.E. nor E.C. have been established as prisoners of war.  In this regard, the POW microfiche was reviewed and does not include the Veteran's name or the names of E.P.E. or E.C.

In sum, the Board finds the conclusions rendered by the WCC and the report     from NPRC that the evidence did not establish the Veteran as a POW to be more probative than the photocopied affidavits and lay assertions.  As such, the Board concludes that preponderance of the evidence is against a finding that the Veteran was a prisoner of war for VA benefit purposes. 

B. Cause of Death

Service connection for the cause of a Veteran's death may be granted if a disability incurred in or aggravated by service was either the principal, or a contributory cause of death.  38 C.F.R. § 3.312(a) (2014).
 
For a service-connected disability to be the principal cause of death, it must     singly or with some other condition be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b) (2014).  For a service-connected disability to constitute a contributory cause, it must contribute substantially or materially.  It is not sufficient to show that it casually shared in producing death,  but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c) (2014).

Service connection may be granted for disability due to disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014).  Moreover, where a veteran served continuously for 90 days or more during a period of war,    or during peacetime service after December 31, 1946, and a brain hemorrhage or thrombosis becomes manifest to a degree of 10 percent within one year from date  of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

After a review of the evidence of record, the Board finds that service connection for cause of death is not warranted.  At the time of his death, the Veteran was not service-connected for any disability.  His death certificate shows the cause of death as cerebral vascular accident. 

The evidence reflects the Veteran's stroke occurred decades after his discharge from service.  The appellant does not allege and the record does not contain any evidence to suggest that the Veteran suffered from cerebrovascular accidents at any time prior to his death (nearly 50 years after service).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  Indeed, the appellant has made no specific allegation relating the Veteran's cerebrovascular accident that caused the his death to his service aside from his alleged prisoner of war status and no medical evidence suggests such a connection. 

Moreover, while cerebrovascular accidents are presumptive conditions for prisoners of war, the Board has found that the Veteran was not a prisoner of war, and that presumption is not for application in this case.  38 C.F.R. §§ 3.1, 3.307, 3.309 (2014).

In summary, there is no evidence that the Veteran had a cerebrovascular accident until the stroke that caused his death many years following separation from service.  Moreover, the appellant does not contend and there is no evidence suggesting that there is a medical relationship between the Veteran's stroke and his service.  Nor was the Veteran service connected for any disability at the time of his death.  Thus, the preponderance of the evidence is against the claim, and service connection for the cause of the Veteran's death is denied. 

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

The claim for service connection for cause of the Veteran's death, to include prisoner of war status, is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


